60 F.3d 833NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Richard Lloyd DILLEY, Petitioner-Appellant,v.Janet BARBOUR, Superintendent, Respondent-Appellee.
No. 94-35843.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Richard Lloyd Dilley, a Washington state prisoner, appeals pro se the district court's dismissal of his petition for writ of habeas corpus.  Dilley is serving the sentence of 84 months that was imposed after he pleaded guilty to five counts of child molestation and one count of raping a child.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm for the reasons set forth in the Magistrate Judge's Second Report and Recommendation, which fully and fairly addressed all the issues Dilley raises in this appeal.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3